


Exhibit 10.13

 


AMENDMENT TO CHANGE IN CONTROL AGREEMENT


 

Amendment (“Amendment”), dated December 31, 2008, to the Change in Control
Agreement, dated as of May 5, 2000 (as assumed by the Company on November 6,
2000, the “Agreement”), between Arch Capital Group Ltd., a Bermuda corporation
(the “Company”), and Louis T. Petrillo (the “Executive”).  Capitalized terms
used without definition herein have the meanings given to them in the Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties have agreed to amend the Agreement as follows:

 

1.                                       Section 6(iv) shall be hereby amended
and restated as follows:

 

“(iv)  Constructive Termination.  Termination of employment by the Executive due
to “Constructive Termination” shall mean the termination by the Executive
subsequent to any of the following, without the Executive’s written consent and
subject to the timely notice requirement and the Company’s opportunity to cure
set forth in this Section 6 (iv): (A) the material diminution of the authority,
duties or responsibilities of the Executive; provided, however, that
Constructive Termination shall not be deemed to occur upon a change in
authority, duties or responsibilities that is solely and directly a result of
the Company no longer being a publicly traded entity, and does not involve any
other event set forth in this definition; (B) a material reduction in the
Executive’s base salary; or (C) a material change in the geographic location at
which the Executive must perform services.

 

It shall be a condition precedent to the Executive’s right to terminate
employment for Constructive Termination that (i) the Executive shall first have
given the Company written notice that an event or condition constituting
Constructive Termination has occurred within ninety (90) days after such
occurrence, and any failure to give such written notice within such period will
result in a waiver by the Executive of his right to terminate for Constructive
Termination as a result of such event or condition, and (ii) a period of thirty
(30) days from and after the giving of such written notice shall have elapsed
without the Company having effectively cured or remedied such occurrence during
such 30-day period, unless such occurrence cannot be cured or remedied within
thirty (30) days, in which case the period for remedy or cure shall be extended
for a reasonable time (not to exceed an additional fifteen (15) days) provided
that the Company has made and continues to make a diligent effort to effect such
remedy or cure.  Notwithstanding any provision hereof to the contrary, in order
for the Executive to terminate employment for Constructive Termination, such
termination of employment must occur no later than sixty (60) days after the
date the Executive gives written notice in accordance with this Section 6(iv) to
the Company of the occurrence of the event or condition that constitutes
Constructive Termination.  A termination of employment

 

--------------------------------------------------------------------------------


 

by the Executive shall be due to Constructive Termination if one of the
occurrences specified in this subsection (iv) shall have occurred,
notwithstanding that the Executive may have other reasons for terminating
employment, including employment by another employer which the Executive desires
to accept.”

 

2.                               Section 7(iv) is amended to read in its
entirety as follows:

 

“(iv)        The Company shall continue to cover the Executive and his
dependents under, or provide the Executive and his dependents with insurance
coverage no less favorable than, the Company’s disability, health and dental
benefits plans or programs (as in effect on the day immediately preceding the
Protection Period or on the date of termination of employment whichever is more
favorable to the Executive) for a period equal to the lesser of (x) 18 months
following the date of termination or (y) until the Executive is provided by
another employer with benefits substantially comparable (with no preexisting
condition limitations) to the benefits provided by such plans or programs.  To
the extent any such benefits cannot be provided under the benefit plans or
programs of the Company or any of its subsidiaries, the Executive will be
entitled to be reimbursed, on a monthly basis following termination, in an
amount equal to the monthly cost of such benefits obtained by the Executive. 
The statutory health care continuation coverage period under Section 4980B of
the Internal Revenue Code of 1986, as amended (the “Code”), will commence at the
end of such 18-month period.”

 

3.                               The third sentence of Section 9 is amended to
read in its entirety as follows:

 

“The Company agrees to pay all legal fees and expenses which the Executive may
reasonably incur as a result of any dispute or contest by or with the Company
regarding the validity or enforceability of, or liability under, any provision
of this Agreement or otherwise in connection with the enforcement of this
Agreement following his “separation from service” (as defined below) with the
Company, plus in each case interest at the applicable federal rate provided for
in Section 7872(f)(2) of the Code, unless the Company prevails on all causes of
action in the dispute or contest.”

 

4.                               Section 14 shall be hereby added to the
Agreement as follows:

 

“SECTION 14. 409A and 457A.  It is intended that this Agreement will comply with
Sections 409A and 457A of the Internal Revenue Code of 1986, as amended (the
“Code”) (and any regulations and guidelines issued thereunder), to the extent
the Agreement is subject thereto, and the Agreement shall be interpreted on a
basis consistent with such intent.  If an amendment of the Agreement is
necessary in order for it to comply with Section 409A or Section 457A, the
parties hereto will negotiate in good faith to amend the Agreement in a manner
that preserves the

 

2

--------------------------------------------------------------------------------


 

original intent of the parties to the extent reasonably possible.  No action or
failure to act, pursuant to this Section 14 shall subject the Company to any
claim, liability, or expense, and the Company shall not have any obligation to
indemnify or otherwise protect the Executive from the obligation to pay any
taxes, interest or penalties pursuant to Section 409A or Section 457A of the
Code.

 

Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on the date of his “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h)) to be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B) of the Code, then
with regard to any payment that is required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code (after taking into account the applicable
provisions of Treasury Regulation Section 1.409A-1(b)(9)(iii)), the portion, if
any, of such payment so required to be delayed shall not be made prior to the
earlier of (i) the expiration of the six (6)-month period measured from the date
of his “separation from service” or (ii) the date of his death (the “Delay
Period”).  Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to the Executive in a lump sum, and any remaining payments due
under this Agreement shall be paid in accordance with the normal payment dates
specified for them herein.  Whenever payments under this Agreement are to be
made in installments, each such installment shall be deemed to be a separate
payment for purposes of Section 409A of the Code.  In no case will compliance
with this Section by the Company constitute a breach of the Company’s
obligations under this Agreement.  Notwithstanding any provision of this
Agreement to the contrary, for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits that constitute deferred
compensation for purposes of Section 409A upon or following a termination of
employment, references to the Executive’s “termination of employment” (and
corollary terms) with the Company shall be construed to refer to the Executive’s
“separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) with the Company.  Whenever a payment under this Agreement
specifies a payment period with reference to a number of days (e.g., “payment
shall be made within thirty (30) days after termination of employment”), the
actual date of payment within the specified period shall be within the sole
discretion of the Company.

 

With respect to any reimbursement or in-kind benefit arrangements of the Company
and its subsidiaries provided for herein that constitute deferred compensation
for purposes of Section 409A, except as otherwise permitted by Section 409A, the
following conditions shall be applicable: (i) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such arrangement in any other calendar year
(except that the

 

3

--------------------------------------------------------------------------------


 

health and dental plans may impose a limit on the amount that may be reimbursed
or paid), (ii) any reimbursement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred, and
(iii) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.”

 

5.                               All other provisions of the Agreement shall
remain in full force and effect.  This amendment shall be governed by and
construed in accordance with the laws of Connecticut, without giving effect to
principles of conflict of laws, and may be executed in two or more counterparts,
each of which shall constitute one and the same instrument.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

 

By:

/s/ W. Preston Hutchings

 

Name:

W. Preston Hutchings

 

Title:

Senior Vice President

 

 

 

 

 

/s/ Louis T. Petrillo

 

Louis T. Petrillo

 

5

--------------------------------------------------------------------------------
